Citation Nr: 9912487	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the proximal humerus, right minor 
arm, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967.

This appeal arises from a January 1992, Department of 
Veterans Affairs Regional Office, St. Petersburg, Florida 
(VARO) rating decision, which, in pertinent part, denied the 
appellant an increased rating for his service-connected 
residuals of a fracture of the right minor proximal humerus, 
evaluated as 20 percent disabling. 

The Board remanded the appellant's claim in a June 1996 
decision for further development, and again for further 
adjudication in an October 1997 decision.

The attention of the RO is directed to a statement from the 
representative dated October 15, 1998 wherein it was 
requested that the appellant be afforded assistance in filing 
a claim for unemployability.


FINDINGS OF FACT

1.  The appellant served on active duty from December 1965 to 
December 1967.

2.  Current manifestations of the appellant's service-
connected residuals of a fracture of the proximal humerus, 
right minor arm, consist principally of complaints of pain 
upon repetitive motion and with weather changes. 

3.  The case does not present an exceptional unusual 
disability picture as renders inadequate the application of 
the regular schedular standards.



CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
residuals of a fracture of the proximal humerus, right minor 
arm, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.20, 4.27, 4.40, 4.45, 4.59, 4.68, 4.70, 4.71a Diagnostic 
Codes 5200, 5201, 5202 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant is left-handed.  He is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5202 for impairment of the humerus.  A 
20 percent rating, minor, contemplates frequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint and guarding of all arm movements; or infrequent 
episodes of recurrent dislocation of the humerus at the 
scapulohumeral joint and guarding of movement only at shoulder 
level.  A 40 percent disability evaluation is warranted for 
fibrous union of the humerus; a 50 percent disability 
evaluation is warranted for nonunion (false flail joint) of 
the humerus; and a 70 percent disability rating is warranted 
for loss of the head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a Diagnostic Code 5202 (1998).

The diagnostic criteria for limitation of motion of the minor 
arm call for a 20 percent disability evaluation for limitation 
of motion at shoulder level and for limitation of motion 
midway between the side and shoulder level; a 30 percent 
disability evaluation is warranted for limitation of motion to 
25 degrees from the side.  38 C.F.R. § 4.71a Diagnostic Code 
5201 (1998).

The diagnostic criteria for ankylosis of the scapulohumeral 
articulation, minor, calls for a 20 percent disability 
evaluation for favorable abduction to 60 degrees (can reach 
mouth and head); a 30 percent disability evaluation is 
warranted for intermediate ankylosis, between favorable and 
unfavorable; and a 40 percent disability evaluation is 
warranted for unfavorable ankylosis with abduction limited to 
25 degrees from the side.  38 U.S.C.A. § 4.71a Diagnostic Code 
5200 (1998).  It is noted that the scapula and humerus move as 
one piece.  38 C.F.R. § 4.71a Diagnostic Code 5200 (1998).

The Board will first review the appellant's pertinent history.

Service medical records show that the appellant received a 
gunshot wound to his right arm with comminuted fracture of the 
proximal humerus and separation of the humeral head when he 
was accidentally shot by another guard while on patrol in 
September 1966.  By mid December, he had essentially normal 
range of motion of his shoulder and elbow, with the exception 
of lacking 10 degrees extension of the elbow.  An August 1967 
x-ray report revealed an old healed fracture of the proximal 
shaft of the right humerus with some angulation and deformity 
at the fracture sites.  There were also metallic foreign 
bodies in the soft tissues of the proximal right arm in the 
vicinity of the fracture site. 

The appellant was granted entitlement to service connection 
for residuals of a gunshot wound to the right shoulder with 
involvement of Muscle Groups II and VI, evaluated as 40 
percent disabling, and entitlement to service connection for 
residuals of a fracture of the proximal humerus, evaluated as 
20 percent disabling, in an April 1968 rating decision.  

Findings on VA examination in February 1977 no limitation of 
motion of the shoulder joint, elbow, wrist or hand.  The 
appellant was able to abduct, adduct, forward elevate, and 
extend his right shoulder joint without any difficulty 
whatsoever.  There was no atrophy of the musculature around 
the scar noted.  There was a small, hard metallic object 
palpable underneath the skin on the medial aspect of the 
triceps area.  The diagnoses were of residual gunshot wound, 
right shoulder, with involvement of Muscle Groups II and VI, 
with retained foreign body; and residual of fracture of the 
right humerus.  X-ray revealed that there were at least 6 
pellets, the size of deer shot, imbedded in the soft tissues 
and in the bony area of the upper 5th of the right humerus, 
and a comminuted fracture which was well-healed.

In a May 1977 rating decision, VARO reduced the appellant's 
disability evaluation for residuals of a gunshot wound to the 
right shoulder with involvement of Muscle Groups II and VI 
from 40 to 30 percent disabling on the basis of clear and 
unmistakable error, in that the appellant had been mistakenly 
rated under the criteria for "major" arm when, in fact, his 
right arm was his "minor" arm.  His 20 percent disability 
evaluation for residuals of a fracture of the proximal humerus 
was confirmed and continued.  This rating has continued to the 
present.

Treatment records from a private physician, Peter A. Tuby, 
M.D., reported that the appellant was seen in October 1984.  
Dr. Tuby observed that the appellant was asymptomatic at rest 
with good range of motion and muscle strength.  His shoulder 
was essentially unchanged in May 1985 when he was again 
examined for evaluation for work. 

An April 1991 VA treatment entry reported that the appellant 
had full range of motion of his shoulder with no impingement.  
He had 5/5 motor strength and an intact sensory exam.  A trial 
of physical therapy was scheduled in August 1991 to decrease 
his neck and right upper extremity pain.  His physical exam 
was essentially within normal limits.  A September 1991 
therapy evaluation indicated normal strength and range of 
motion of both upper extremities.  There was point tenderness 
over the upper trapezius and posterior shoulder, but no 
palpable muscle spasms were present.  The goals of his therapy 
were to decrease pain of his right shoulder and neck, and to 
improve postural awareness.

A VA examination was conducted in October 1991.  The appellant 
complained of pain and stiffness in his right neck, shoulder 
and back areas.  Inspection of his shoulders revealed them to 
be parallel and equal in height.  He had excellent (100%) 
range of motion in his shoulder in all directions.  He had 
good force in elevating his right shoulder against downward 
pressure on the part of the examiner. Neurologically, there 
was little or nothing abnormal to be seen.  There was 
excellent contraction of the biceps muscle.  The forearm 
rotated medially and laterally without any problem.  
Definition of the muscular and sensory results of testing of 
the cords of the brachial plexus were all excellent in their 
responses.  There was no evident atrophy of the musculature in 
the right upper extremity, excepting as described.  There 
certainly did not seem to be any loss of sensation in the 
upper extremity.  The responses were normal.  No findings of 
hyperesthesias or hypoesthesia in comparison with the other 
extremity could be made. 

At his December 1992 hearing on appeal, the appellant 
testified regarding cervical spine and neurological symptoms 
in his extremities, and reported that he had pain with use of 
his right arm.  

A March 1994 VA treatment entry reported that the appellant 
was doing well with good and bad days, depending on the 
weather, for which he took Bufferin.  The impression was 
cervical spondylosis with radiating symptoms and chronic right 
shoulder pain secondary to gunshot wound.  In January 1996, 
the appellant claimed that he had increased pain lately.  The 
examiner observed full range of motion of the shoulder without 
crepitus.

At his December 1996 hearing on appeal, the appellant 
testified that, regarding the muscles in his right arm, he had 
a decent grip.  He claimed his problem was repetitive or 
overhead motion.  He reported that he had good range of motion 
in his neck, arm and shoulder, and good strength in his arm.  
However, he claimed that his arm would tire if he worked 
overhead or repetitively, that his right arm, shoulder and 
neck would tighten up in cold weather, and that he had pain.

The Board denied the appellant's claim for entitlement to an 
increased rating for residuals of a gunshot wound of the right 
shoulder, Muscle Groups II and VI, right (minor) arm in a June 
1996 decision.

During a VA spinal examination in August 1996, the appellant 
reported pain after repeated reaching motion with his right 
upper extremity.  He claimed that he had a "full range of 
motion of his upper extremities with good grip."  He claimed 
that his shoulder became stiff and painful with weather 
changes.  The examiner observed that the appellant removed his 
clothes, including his shoes, socks and shirt without 
difficulty.  Motor function of his upper extremities was 
within normal limits.  He had no detectable weakness.  Range 
of motion of the upper extremities was intact.  There was no 
motor weakness.  He had a negative drawer test for his 
shoulders.  There was no apprehension with testing of his 
shoulder for instability, and he had a negative impingement 
sign.  

The examiner expressed the opinion that the appellant's right 
shoulder symptoms, including pain with change in weather, 
stiffness, and inability to perform activities requiring 
repeated reaching, were related to the wound sustained in 
September of 1966.  An addendum revealed that range of motion 
of his right shoulder was abduction to 170 degrees, forward 
flexion to 170 degrees, and backward extension to 60 degrees.  
His extremity rotated at his side to 80 degrees, and 
externally rotated to 90 degrees bilaterally.  He had 80 
degrees supination and pronation, and he could flex his elbow 
from 0 to 145 degrees.

A VA neurological examination conducted in February was 
normal.  

The appellant's claim for service connection for neuralgia and 
a cervical spine disorder was denied by the Board in an 
October 1997 decision.

An August 1998 VA joints examination was conducted.  The 
appellant reported that he took arthritis strength aspirin for 
right shoulder pain.  He claimed that he had worked very hard 
to build up his muscles, but was developing pain with change 
in weather as well as use.  The measurements of the upper arm 
mass at 12 cm. above the lateral epicondyle were 34 cm. on the 
right and 32 cm. on the left.  The appellant had good fine 
movements of his fingers of both hands.  He had full range of 
motion of both wrists and elbows.  There was tenderness over 
the lateral epicondyle on the right.  Abduction was painful at 
120 degrees on the right.  Flexion was painful at 130 degrees 
on the right.  He had full range of motion of the left 
shoulder. With tenderness to palpation over the paracervical 
muscles with some spasm of these muscles.  The examiner 
concluded that the appellant had severe residuals of gunshot 
wound of the right shoulder with fracture of the humerus and 
dislocation of the shoulder.

X-rays of the humerus revealed a fracture deformity, old in 
character, involving the proximal third of the humeral shaft 
as well as the mid-humeral shaft.  No acute bony or articular 
abnormality was noted.  At least 6 radiopaque foreign bodies 
were noted, the largest of which measured 1.2 cm in diameter.  

Analysis

As mentioned, the severity of a shoulder disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Currently, the appellant 
is rated for impairment of the minor humerus under Diagnostic 
Code 5202, and is receiving a 20 percent disability rating.  
This rating contemplates recurrent, frequent episodes of 
dislocation of the humerus and guarding of all arm movements.  
This rating has been in effect for over 20 years and is 
protected.  38 U.S.C.A. § 3.951(b) (1998).  A rating greater 
than that in effect for the minor arm is warranted for 
intermediate ankylosis of the scapula and humerus (Diagnostic 
Code 5200); limitation of motion of the arm to 25 degrees 
from the side (Diagnostic Code 5201); and fibrous union of 
the humerus (Diagnostic Code 5202).

In this case, the Board has reviewed the entire record, 
including the testimony and medical records.  The medical 
evidence is negative for ankylosis of the scapulohumeral 
articulation; or for fibrous union of the humerus; or for 
limitation of motion of the arm to 25 degrees from the side.  
In fact, on the appellant's most recent examination, he was 
able to lift his right arm to 120 degrees abduction.  Even 
during periods in which his pain increases, according to his 
testimony, he has good range of motion and strength.

Under Diagnostic Code 5201, limitation of motion to this 
degree is noncompensable.  Even after considering the 
appellant's complaints of pain and weakness, pursuant to 38 
C.F.R. Parts 3 and 4, including §§ 4.40 and 4.45, entitlement 
to no more than the current 20 percent rating is established.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Weakness is not 
objectively confirmed; recent examinations showed no atrophy 
of the shoulder muscles.  Regarding the pain associated with 
the appellant's shoulder disability, the medical evidence 
shows these symptoms to be relatively mild.  As was indicated 
previously, limitation of motion of the appellant's shoulder 
during periods of reported exacerbation is not increased.  
Overall, a rating greater than the currently assigned 20 
percent cannot be justified.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1998).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

The benefit of the doubt rule is not for application in this 
case, as the evidence preponderates against the claim. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).  
Accordingly, an increased evaluation greater than 20 percent 
is not warranted at this time.



ORDER

An increased rating for residuals of a fracture of the 
proximal humerus, right minor arm, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

